UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33364 Flagstone Reinsurance Holdings Limited (Exact Name of Registrant as Specified in Its Charter) Bermuda 98-0481623 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Crawford House 23 Church Street
